Citation Nr: 0022800	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-10 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to special monthly pension based on the need 
for regular aid and attendance.  

2.  Entitlement to special monthly pension based on 
housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran served on active duty from May 1950 to March 
1954.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  


FINDINGS OF FACT

1.  The veteran is assigned a disability evaluation of 100 
percent for bilateral  above-the-knee amputations due to 
peripheral vascular disease with a history of hypertension 
and hypercholesterolemia; a zero percent disability 
evaluation for status post colon cancer with resection of the 
colon; and, a zero percent disability evaluation for 
postoperative basal cell carcinoma of the forehead.  The 
veteran is assigned a combined disability evaluation of 100 
percent.

2.  The veteran is able to adequately attend to the needs of 
daily living without the regular assistance of another person 
and he is able to protect himself from the hazards and 
dangers inherent in his daily environment.  

3.  The veteran has a single permanent disability ratable at 
100 percent disabling, and it is shown that he is 
substantially confined to his dwelling or immediate premises 
as a result of his disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for special monthly pension by reason of the 
need for regular aid and attendance are not met.  38 U.S.C.A. 
§§ 1502(b), 1521(d), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1999).  

2.  The criteria for special monthly pension by reason of 
being permanently housebound are met.  38 U.S.C.A. §§ 
1502(c), 1521(e), 5107 (West 1991); 38 C.F.R. § 3.351 (1999).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran filed his original application for nonservice-
connected disability pension in April 1984.  The veteran 
listed being disabled due to peripheral vascular disease and 
skin cancer.  

The VA medical records show the veteran was hospitalized in 
March 1984 due to peripheral vascular disease, an occluded 
right aortobifemoral bypass graft and basal cell carcinoma.  
The examiner noted a 1976 medical history of aortofemoral 
disease with claudication.  The examiner noted that the prior 
surgeries included a right first rib resection and an 
aortobifemoral bypass graft in 1976.  During the 
hospitalization the veteran underwent an aortogram with 
runoff, a right femoral aneurysmectomy with femoropopliteal 
bypass graft, and excision of a basal cell carcinoma from the 
left forehead.  

The veteran was re-hospitalized in April 1984 due to a 
pulsating left groin mass.  The veteran underwent vascular 
studies and the diagnosis was anastomotic aneurysm of the 
left groin area.  During another hospitalization later that 
month, the diagnosis was left aortobifemoral anastomotic 
aneurysm with postaneursymal stenosis.  The veteran was re-
admitted in May 1984 for resection of the left femoral 
pseudoaneurysm and placement of a ten-millimeter Dacron 
implant.  

The veteran was hospitalized in April 1985 for an ulcer of 
the right calf, right calf claudication and pain.  The 
veteran was admitted for conservative wound care and re-
evaluation of his vascular status.  An arteriogram showed 
total occlusion of the right femoral limb of the bypass 
graft.  The veteran underwent right groin exploration with a 
right femoral bypass graft thrombectomy with an extended 
right superficial femoral artery patch profundaplasty.  The 
discharge diagnoses were right medial calf wound infection, 
right femoral graft thrombosis, atherosclerotic peripheral 
vascular disease and right ankle pain.  The evidence shows 
that the veteran underwent a below-the-knee amputation in 
late April 1985.  During a June 1985 VA disability evaluation 
examination, the VA physician summarized the veteran's prior 
medical history.  The diagnoses were peripheral vascular 
disease requiring bilateral aortofemoral bypass in 1976, a 
1984 right femoral popliteal bypass that required revision in 
1984 due to the femoral pseudoaneurysm, a subsequent below-
the-knee amputation in 1985, and status post removal of basal 
cell carcinomas of the forehead in 1984.  

In September 1985, the RO awarded nonservice-connected 
disability pension benefits.  The RO assigned a disability 
evaluation of 40 percent for a right below-the-knee 
amputation due to peripheral vascular disease; a 20 percent 
evaluation for peripheral vascular disease of the left lower 
extremity; and, a zero percent disability evaluation for 
postoperative basal cell carcinoma of the forehead.  The 
veteran was assigned a combined disability evaluation of 60 
percent.

The veteran was hospitalized in November 1989 for recurrent 
pain in the left lower extremity with prolonged standing.  
The veteran underwent an aortogram with run off angioplasties 
of the superficial femoral artery at that time.  The VA 
physician noted that the veteran had diffuse superficial 
femoral and popliteal disease, which was stable since March 
1988.   The final diagnosis was restenosis of the left 
superficial femoral artery.  

The veteran filed his claim for special monthly pension based 
on the need for regular aid and attendance or upon housebound 
status in April 1998.  The veteran had undergone amputation 
involving his left lower extremity earlier that month.  

The April 1998 VA hospitalization records show the veteran 
was admitted with a history for peripheral vascular disease 
and status post multiple left bypass surgeries.  This 
included left iliofemoral bypass in 1996, left femoral-
popliteal bypass in 1997 and left vein patch times two in 
1997.  The physician also noted that the veteran had 
undergone a left colectomy in 1993, and that his prior 
medical history included hypertension, hyperlipidemia, colon 
cancer, lip cancer and pernicious anemia.  The veteran 
underwent a left above-the-knee amputation due to his 
extensive peripheral vascular disease.  The veteran tolerated 
the procedure well and was discharged to home in good 
condition three days later.  

The VA outpatient records show the veteran had no complaints 
during follow-up examination three days later.  The veteran 
was ambulating well via wheelchair without problems.  The 
assessment was that the veteran was doing well.  The 
remaining follow-up treatment records in April and May 1998 
show the veteran had no complaints and the wound was intact 
and healing well.  

The veteran underwent a VA examination in August 1998.  The 
VA physician noted that the veteran had been hospitalized for 
colon cancer and multiple surgeries on the lower extremities, 
which resulted in bilateral above-the-knee amputations.  The 
veteran reported being unemployed since 1984.  The veteran 
related that he arises early in the morning during the summer 
months and he takes care of a vegetable garden and his lawn.  
He uses an electric scooter in order to trim the grass.  The 
physician noted that the veteran takes care of all his 
activities of daily living.  With respect to the above-the-
knee amputations, the veteran related having phantom pains in 
both lower extremities and muscle spasm in the left leg.  He 
stated he had a history of high blood pressure, but this was 
now well-controlled on medication.  The veteran also stated 
he had a history of elevated cholesterol, but this was now at 
an acceptable level with medication.  The physician stated 
that the veteran has had no recurrence of his colon cancer.  
The physical examination was performed while the veteran 
remained seated in the wheelchair.  Systolic blood pressure 
was 172 and diastolic blood pressure was 72.  Repeat 
examination showed that systolic blood pressure was 158 and 
diastolic blood pressure was 72, which remained stable on a 
third blood pressure test.  The chest was clear to 
auscultation and percussion and a cardiovascular examination 
revealed a regular rate and rhythm with no detectable 
murmurs, rubs, or gallops.  The physician noted that there 
were residual scars from the prior surgeries.  They were 
described as well-healed, nontender and without ulceration.  
The physician noted that the stump incisions were well healed 
and without evidence of ulceration or scar breakdown.  The 
veteran's reflexes were 1+ and symmetrical.  Genitourinary 
examination was normal.  The final diagnoses were peripheral 
vascular disease, status post bilateral lower extremity 
amputations with residual discomfort, hypertension by history 
well-controlled on medication, hypercholesterolemia by 
history, and status post colon cancer with resection of a 
portion of the colon and residual well healed scar.  The 
physician completed an Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance as part of the 
examination.  The physician referred to the findings in the 
VA examination report.  The physician concluded that the 
veteran was able to dress and undress himself, keep himself 
reasonably clean, feed himself and attend to the wants of 
nature within a reasonable time and without assistance or 
supervision.  


Criteria

Where an otherwise eligible veteran is in need of regular aid 
and attendance, an increased rate of pension is payable.  38 
U.S.C.A. § 1521(d) (West 1991).  Need for aid and attendance 
means helplessness or being so nearly helpless as to require 
the regular aid and attendance of another person.  The 
veteran shall be considered to be in need of regular aid and 
attendance if he or she:

	(1) Is blind or so nearly blind as to have corrected 
visual acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or 
	(2) Is a patient in a nursing home because of mental or 
physical incapacity; or 
	(3) Establishes a factual need for aid and attendance 
under the criteria set forth in 38 C.F.R. § 3.352(a).  38 
C.F.R. § 3.351 (1999); see 38 U.S.C.A. § 1502(b) (West 1991).  

The following will be accorded consideration in determining 
the need for regular aid and attendance under 38 C.F.R. § 
3.351(c)(3):  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliances which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
unable to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the claimant remain in bed.  It is not required 
that all of the disabling conditions enumerated in this 
paragraph be found to exist before a favorable rating may be 
made.  The particular personal functions which the veteran is 
unable to perform should be considered in connection with his 
condition as a whole.  It is only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a).  

If the veteran does not qualify for special monthly pension 
based on the need for regular aid and attendance, he can be 
awarded special monthly pension at a different rate if he has 
a disability rated as permanent and total and additional 
disability or disabilities independently ratable at 60 
percent or more or he is housebound.  38 U.S.C.A. § 1521(e) 
(West 1991).  A person will be considered to be permanently 
housebound if he is substantially confined to his house or 
immediate premises due to disability or disabilities which it 
is reasonably certain will remain throughout his lifetime.  
38 U.S.C.A. § 1502(c) (West 1991); 38 C.F.R. § 3.351(d) 
(1999).


Analysis

Initially, the Board finds that the veteran's claims are 
"well-grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
that is, plausible claims have been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

The RO has obtained VA inpatient and outpatient treatment 
records, which are dated as early as 1984 and the most recent 
VA medical treatment records dated in April and May 1998.  
The veteran underwent a VA examination in August 1998 and 
that report has also been obtained.  The Board notes that VA 
medical treatment records from the 1970's and VA medical 
treatment records dated between 1993 and 1997 have not been 
obtained.  However, these records would not necessarily be 
highly probative of the issue regarding aid and attendance.  
The veteran has not alleged that he requires the aid and 
attendance of another person to adequately attend to the 
needs of daily living.  Rather, he argues that he is 
housebound because he is substantially confined to his house 
or immediate premises as a result of his bilateral 
amputations.  The Board is resolving this issue in the 
veteran's favor.  Consequently, the Board finds that all 
relevant evidence necessary for an equitable disposition of 
the appeal has been obtained and that VA has met its duty to 
assist.  38 U.S.C.A. § 5107(a); White v. Derwinski, 1 Vet. 
App. 519 (1991).

A.  Aid and Attendance

Section 3.351(b) defines the need for aid and attendance as 
"helplessness or being so nearly helpless as to require the 
regular aid and attendance of another person."  Section 
3.351(c), which is labeled "[a]id and attendance; criteria," 
establishes three alternative criteria that constitute 
helplessness.  Neither of the first two criteria under 
section 3.351(c) is applicable to this case because the first 
provision deals with situations where the claimant is legally 
blind, 38 C.F.R. § 3.351(c)(1), and the second provision 
deals with situations where the claimant is confined to "a 
nursing home because of mental or physical incapacity."  38 
C.F.R. § 3.351(c)(2).  

The veteran does not contend and the evidence does not show 
that he is legally blind or that he is confined to a nursing 
home because of mental or physical incapacity.  38 C.F.R. 
§ 3.351(c)(1)(2).

The third criterion, 38 C.F.R. § 3.351(c)(3), directs 
consideration pursuant to section 3.352(a).  The most 
probative evidence of record is the August 1998 VA 
examination findings and the VA physician's conclusions.  The 
evidence shows that the veteran has significant physical 
limitations as a result of his bilateral  above-the-knee 
amputations.  He is confined to a wheelchair.  However, 
during the August 1998 VA examination, the veteran related 
that he arises early in the morning during the summer months 
and he takes care of a vegetable garden and his lawn.  He 
uses an electric scooter in order to trim the grass.  The VA 
physician specifically noted that the veteran takes care of 
all his activities of daily living.  Although the veteran 
related having phantom pains in both lower extremities and 
muscle spasm in the left leg, he did not indicate that this 
prevents him from performing any of his activities of daily 
living.  He does not contend that any other physical 
disabilities prevent him from performing any of his 
activities of daily living.  His high blood pressure and 
elevated cholesterol were well-controlled on medication and 
the physician stated that the veteran has had no recurrence 
of his colon cancer.  Based on the examination, the physician 
concluded that the veteran was able to dress and undress 
himself, keep himself reasonably clean, feed himself and 
attend to the wants of nature within a reasonable time and 
without assistance or supervision.  

For these reasons, the Board finds that the veteran is able 
to adequately attend to the needs of daily living without the 
regular assistance of another person and he is able to 
protect himself from the hazards and dangers inherent in his 
daily environment.  The Board concludes that the criteria for 
special monthly pension by reason of the need for regular aid 
and attendance are not met.  38 U.S.C.A. §§ 1502(b), 1521(d), 
5107 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).  

B.  Housebound Status

The October 1998 rating decision shows that the veteran is 
assigned a disability evaluation of 100 percent for bilateral 
above-the-knee amputations due to peripheral vascular disease 
with a history of hypertension and hypercholesterolemia; a 
zero percent disability evaluation for status post colon 
cancer with resection of the colon; and, a zero percent 
disability evaluation for postoperative basal cell carcinoma 
of the forehead.  The veteran is assigned a combined 
disability evaluation of 100 percent.  Although, the evidence 
establishes that his above-the-knee amputations are permanent 
and total, the evidence does not establish that the veteran 
has additional disabilities independently ratable at 60 
percent or more.  38 U.S.C.A. § 1521(e).  

During the VA examination in August 1998, the VA physician 
stated that the veteran has had no recurrence of his colon 
cancer.  Physical examination showed that systolic blood 
pressure was 172 and diastolic blood pressure was 72.  Repeat 
examination showed that systolic blood pressure was 158 and 
diastolic blood pressure was 72, which remained stable on a 
third blood pressure test.  The chest examination was clear 
to auscultation and percussion and a cardiovascular exam 
revealed a regular rate and rhythm with no detectable 
murmurs, rubs, or gallops.  The physician noted that there 
were residual scars from the prior surgeries.  They were 
described as well-healed, nontender and without ulceration.  
The physician noted that the stump incisions were well healed 
and without evidence of ulceration or scar breakdown.  The 
veteran's reflexes were 1+ and symmetrical.  Genitourinary 
examination was also normal.  The evidence does not that 
there has been recurrence of the basal cell carcinoma of the 
forehead.  The diagnoses were peripheral vascular disease, 
status post bilateral lower extremity amputations with 
residual discomfort, hypertension by history well-controlled 
on medication, hypercholesterolemia by history, and status 
post colon cancer with resection of a portion of the colon 
and residual well healed scar.  These findings show that the 
veteran does not have additional disabilities independently 
ratable at 60 percent or more.  38 C.F.R. Part 4.  

The veteran contends that although he is able to ambulate in 
his home and perform yard work with the use of his 
wheelchair, he is substantially confined to his premises as a 
result of this disability.  He argues that the only other 
evidence that addresses the issue whether he is housebound is 
the August 1998 VA examination findings.  He argues that the 
physician determined that he could ambulate in his home and 
his yard with the use of his wheelchair, but did not discuss 
whether or not the veteran is substantially confined to his 
house or immediate premises due to bilateral amputations.  

The VA physician who performed the August 1998 VA examination 
also completed the Examination for Housebound Status or 
Permanent Need for Regular Aid and Attendance, VA Form 21-
2680.  In response to the questions pertaining to the 
veteran's ability to travel beyond his premises, the VA 
physician referred to the August 1998 VA examination 
findings.  While this shows that the veteran is able to move 
around his home and also take care of a vegetable garden and 
trim his lawn, it is silent as to the veteran's ability to 
travel beyond his home.  Therefore, the only evidence as to 
this issue consists of the veteran's statements that he is 
substantially confined to his house or immediate premises due 
to the bilateral amputations.  It is also reasonably certain 
that his disabilities will remain throughout his lifetime.  

Applying the benefit of the doubt, the Board finds that the 
veteran has a single permanent disability ratable at 100 
percent disabling, and it is shown that he is substantially 
confined to his dwelling or immediate premises as a result of 
his disabilities.  The Board concludes that the criteria for 
special monthly pension by reason of being permanently 
housebound are met.  38 U.S.C.A. §§ 1502(c), 1521(e), 5107 
(West 1991); 38 C.F.R. § 3.351 (1999).  


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.  

Special monthly pension based on housebound status is 
granted, subject to the law and regulations governing the 
payment of monetary awards.  



		
	RICHARD E. COPPOLA
	Acting Member, Board of Veterans' Appeals

 

